Citation Nr: 0702649	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-31 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected 
Crohn's Disease, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1980 to February 
1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).

Procedural history

The veteran was initially granted service connection for 
Crohn's Disease in a June 1985 rating decision.  A 10 percent 
disability rating was assigned, which was increased to 30 
percent in a September 1992 rating decision.  The 30 percent 
rating was continued in June 1994 and October 1996 rating 
decisions.

In May 2002, the veteran again requested an increase in the 
disability rating assigned for his service-connected Crohn's 
Disease.  The December 2002 rating decision denied the claim, 
and he appealed.  

In his substantive appeal (VA Form 9), the veteran requested 
a Board hearing.  Such request was subsequently withdrawn by 
the veteran in correspondence dated in November 2004.  He has 
not since requested another hearing.

Issue not on appeal

The December 2002 RO rating decision also denied service 
connection for osteoporosis, which he claimed on a secondary 
basis [i.e., the claimed osteoporosis was the product of 
medications used to treat Crohn's Disease.  His September 
2003 notice of disagreement, however, did not mention 
osteoporosis and referred only to the increased rating claim 
for Crohn's Disease.  The veteran did not subsequently 
perfect an appeal as to the issue of his entitlement to 
service connection for osteoporosis.

In July 2004, the veteran somewhat vaguely referred "joint 
problems".  If the veteran or his representative wish to 
reopen the osteoporosis claim, they should contact the RO.  
That issue is not, however, currently before the Board and 
will be discussed no further herein.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran seeks an increased rating for his service-
connected Crohn's Disease.  His representative argued in a 
December 2006 Informal Hearing Presentation that an 
additional VA examination was required to properly evaluate 
this condition.  For the following reasons, the Board agrees.

The last VA compensation and pension examination afforded the 
veteran was in 2002, over four years ago.  Since that time, 
the veteran has submitted various statements indicating that 
his Crohn's Disease symptomatology has worsened.  
The representative also contended in the Informal Hearing 
Presentation that the veteran's Crohn's Disease attacks are 
"becoming more and more frequent" and are characterized by 
"increased inability to control his bowels," "frequent 
fecal leakage," and "almost daily attacks of diarrhea, 
nausea, and vomiting."  Each of these symptoms on its face 
appears more severe than that chronicled in the December 2002 
VA examination report.  

Moreover, the veteran has submitted time and attendance 
records from his employer (the United States Postal Service) 
indicating the use of between 62 and 84 hours of sick leave 
per year.  The same records also indicate that the veteran 
has used several days of leave without pay in lieu of sick 
leave over the last few years.

The United States Court of Appeals for Veterans Claims has 
held that where the veteran claims that a disability is worse 
than when originally rated, and the available evidence is too 
old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991) [where the record does 
not adequately reveal the current state of the claimant's 
disability, a VA examination must be conducted].

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  Because the most recent VA 
examination of record is well over four years old, and 
because the record indicates a potential increase in the 
severity of the veteran's service-connected Crohn's Disease 
since that time, the Board finds that a new examination is 
necessary to reach a decision on this claim.

Accordingly, for the reasons stated above, this issue is 
REMANDED to the Veterans Benefits Administration (VBA) for 
the following actions:

1.  VBA should contact the veteran 
through his representative and request 
that he identify all treatment for 
Crohn's Disease from 1992 to the present.  
The veteran should be allowed the 
opportunity to submit these records 
himself or to provide VA authorization to 
obtain any records so identified.  Any 
additional medical records so obtained 
should be associated with the veteran's 
VA claims folder.

2.  After obtaining any additional 
medical evidence identified by the 
veteran or his representative, VBA should 
schedule the veteran for a VA examination 
to determine the current nature and 
severity of his service-connected Crohn's 
Disease.  The veteran's VA claims folder 
should be made available to and reviewed 
by the examiner in conjunction with the 
examination.  A report of the examination 
should be prepared and associated with 
the veteran's VA claims folder.

3.  Thereafter, VBA should readjudicate 
the issue on appeal.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

